1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10   Deidre A. WALKER,                                   Case No.: 19-cv-1068-AGS
11                                      Plaintiff,       ORDER GRANTING JOINT
                                                         MOTION FOR ATTORNEY’S FEES
12   v.
                                                         (ECF No. 23)
13   Andrew SAUL,
14                                   Defendants.
15
16         On January 29, 2020, the Court granted the parties’ joint motion to remand this case
17   to the Social Security Administration under 42 U.S.C. § 405(g), sentence four. (ECF
18   No. 21.) The parties now jointly move, under the Equal Access to Justice Act, for an order
19   awarding plaintiff $3,100 in attorney’s fees. (ECF No. 23, at 1.)
20                                         DISCUSSION
21         “Under EAJA, a litigant is entitled to attorney's fees and costs if: (1) [s]he is the
22   prevailing party, (2) the government fails to show that its position was substantially
23   justified or that special circumstances make an award unjust; and (3) the requested fees and
24   costs are reasonable.” Carbonell v. INS, 429 F.3d 894, 898 (9th Cir. 2005) (citing
25   28 U.S.C. § 2412(d)(1)(A)).
26         Plaintiff satisfies all three elements. “A sentence-four remand, of course, is a
27   judgment for the plaintiff.” Shalala v. Schaefer, 509 US. 292, 302 (1993). Defendant has
28   offered no argument that its position was substantially justified or that an award of fees

                                                     1
                                                                                    19-cv-1068-AGS
1    would be unjust. (See ECF No. 23.) And plaintiff’s counsel’s rate of $200.78 for 13.8 hours
2    (see ECF No. 25, at 2) is both below the 2019 EAJA rate of $205.25 and represents a
3    reasonable amount of time expended in this case.
4                                        CONCLUSION
5          For good cause shown, the joint motion for attorney’s fees is GRANTED.
6    Dated: March 19, 2020
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
                                                                                   19-cv-1068-AGS
